671 N.W.2d 41 (2003)
Matthew J. SCHUMACHER, Plaintiff-Appellee,
v.
DEPARTMENT OF NATURAL RESOURCES, Defendant-Appellant.
Docket No. 123712, COA No. 233143.
Supreme Court of Michigan.
November 17, 2003.
On order of the Court, the application for leave to appeal the April 1, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal in order to more fully address the following issues: (1) whether an implied easement by necessity may be imposed on state-owned land under Const. 1963, art. 3, § 2 and Const. 1963, art. 10, § 5; (2) if such an easement may be imposed, whether an easement is extinguished when the state reacquires the servient estate by tax reversion; and (3) if such an easement may be imposed and if it has not been so extinguished, whether that easement is limited to activities contemplated by the parties at the time the easement is imposed, or is the easement subject to modification to allow reasonable future uses of the property as long as the servient estate is not unduly burdened.